DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 05/10/2022, with respect to objections and rejections have been fully considered and are persuasive.  The objections and rejections of the application has been withdrawn. 
Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 3, for which Claims 2, 4-6 depends, and Claim 7 teaches limitations: “the second insulating portion further includes a solder bump at one end of each of the second internal wiring layer and the second connection pad provided in a plurality of layers, and wherein the second via conductor, the second internal wiring layer, and the second connection pad are electrically connected to each other through the solder bump” or “the insulating portion further includes a solder bump at one end of each of the internal wiring layer and the connection pad provided in a plurality of layers, and wherein the via conductor, the internal wiring layer, and the connection pad are electrically connected to each other through the solder bump” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
YOO (2012/0119370) and AHN (KR10-2017-019321) are the closest prior art of record 
Regarding Claim 3, AHN teaches, in Fig. 1, a multilayer ceramic substrate, comprising: a first insulating portion (100) including a body of a ceramic material (Background Art), a first via conductor(30) penetrating through the body, and a first internal wiring layer (30)  and a first connection pad  (40) connected to the first via conductor (Fig. 1); but does not teach a second insulating portion including a body of an anodized oxide material, a second via conductor penetrating through the body, and a second internal wiring layer and a second connection pad connected to the second via conductor.
AHN teaches, in Fig. 2,4, a second insulating portion (300) including a body of an anodized oxide material (210)(Description of Embodiments paragraph 4), a second via conductor (220) penetrating through the body, and a second internal wiring layer (228) and a second connection pad (310) connected to the second via conductor (Fig. 4).
Regarding Claim 7, YOO discloses, in Fig. 8, a multilayer structure, comprising: an insulating portion (102) including a body of an anodized oxide material (44), a via conductor (42b) penetrating through the body, and a connection pad connected to the via conductor (144, 116); and wherein the insulating portion further includes a solder bump (160, 150) at one end of each of the internal wiring layer and the connection pad provided in a plurality of layers (110, 140) (Fig. 8), and wherein the via conductor, the internal wiring layer, and the connection pad are electrically connected to each other through the solder bump (Fig. 8),  but does not disclose the internal wiring layer.
AHN and YOO does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848